DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) 14 describes performing a calculation, (e.g. step 2A which is a judicial exception for performing a mathematical formula or concept, which is the crux of the claim) based on spectrum resources allocated by a generic management apparatus and based on a spectrum requirement a spectrum satisfaction degree, wherein the satisfaction degree is transmitted to the generic management apparatus. This judicial exception is not integrated into a practical application because the processor, and the central management apparatus, are all recited at a high-level of generality, wherein performing the spectrum satisfaction degree using generic computer components and transmitting the result back to the management apparatus does is not enough to provide a practical application of the of the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception 
	Claims 15-18 are rejected for their dependency on claim 16 and for failing to cure the deficiencies therein. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the number of primary channels allocated by the central management apparatus for the resource utilization system and the number of the extension channels to the number of required channels." in lines 2-3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xia et al. (CN 103079278 A).
Regarding claim 14, Xia discloses an electronic apparatus for wireless communications, comprising:
processing circuitry, configured to:
calculate, based on an available spectrum resources amount allocated by a central management apparatus (par.[0020] describes an Access Point (AP) collects channel communication quality spectrum is divided into a plurality of sub-channel (e.g. amount of spectrum resources) for a resource utilization system (par.[0023] describes 
provide the spectrum satisfaction degree to the central management apparatus (par.[0024] discloses that the user terminal transmits to the AP a user satisfaction degree from users (e.g. the resource utilization system) in the form of resource requests wherein the target is to maximize user satisfaction level).


Claim(s) 14 and 15-17, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ben-Eli (US 2004/0023660 A1).
Regarding claim 14, Ben-Eli discloses an electronic apparatus for wireless communications, comprising:
processing circuitry, configured to:
calculate, based on an available spectrum resources amount (par.[0001] describes a wireless communications network with a limited amount of resources and spectrum for allocation) allocated by a central management apparatus (fig.1 teaches a base station) for a resource utilization system (par.[0001] describes users in a wireless communications system that are configured to be assigned and use the limited resource and spectrum) and a spectrum requirement of the resource utilization system 
provide the spectrum satisfaction degree to the central management apparatus (par.[0013 - 0015] describes that the user transmit an indication in the form of feedback based on the resources that have been allocated to the terminal by the base station for resources in a slot that the user device is assigned. If the feedback is below the requirement that is needed to perform the service at the user terminal the feedback generated at the user terminal and sent to the base station indicates that (e.g. a spectrum satisfaction degree). Next, the base station is configured to allocate satisfactory resources to the mobile device up until the all of the resources that are available are exhausted. Then, the base station can updated the satisfaction level of the user devices and advance to a next time slot, par.[0016 - 0017] ).
Regarding claim 15, Ben-Eli discloses wherein the processing circuitry is wherein the processing circuitry is further configured to request bandwidth extension to the central management apparatus when the spectrum satisfaction degree is lower than a predetermined threshold (par.[0018] which recites, in part, “A user may be determined to be satisfied at block 316 in the event quality exceeds a predetermined threshold”. Thus, it would be apparent that when quality (e.g. a QoS or a metric as described above) does not meet the threshold or falls below the threshold, that the feedback (e.g. 
Regarding claim 17, Ben-Eli discloses  wherein the processing circuitry is further configured to instruct the terminal device to perform one or more of the following: detecting and reporting of an identifier of the resource utilization system; 
and measuring and reporting of communication quality (par.[0014- 0016] and fig.3 which discloses that the terminals transmit feedback to the base station based on communication quality of the terminal).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Eli as applied to claim 14, in view of Xia as applied to claim 14 as well.
Regarding claim 16, Ben-Eli discloses that the user terminal can transmit the satisfaction degree, but does not disclose:
	wherein the processing circuitry is configured to calculate the spectrum satisfaction degree based on a ratio between a sum of the number of primary channels allocated by the central management apparatus for the resource utilization system and the number of the extension channels to the number of required channels.
	In an analogous art, Xia discloses wherein the processing circuitry is configured to calculate the spectrum satisfaction degree based on a ratio between a sum of the number of primary channels allocated by the central management apparatus for the resource utilization system and the number of the extension channels to the number of required channels (par.[0034 – 0037]).
	It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Ben-Eli with the methods as discussed in Xia. The motivation/suggestion would have been to improve user satisfaction level by improving resource allocation to a plurality of user devices.

18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Eli as applied to claim 14, in view of Yamazaki et al. (US 2013/0090147 A1).
Regarding claim 18, the disclosure of Yamazaki substantially discloses the method of claim 18, it does not explicitly disclose:
wherein the processing circuitry is further configured to report parameters related to mutual interferences between the resource utilization systems to the central management apparatus, wherein the parameters comprise one or more of the following:
a gap between communication quality of a terminal device in the coverage overlapping region of the present resource utilization system with another resource utilization system and a threshold of the communication quality of the terminal device; the number of the terminal devices in the coverage overlapping region; and the number of the terminal devices of which communication quality is lower than a predetermined level in the coverage overlapping region.
In an analogous art, Yamazaki discloses:
wherein the processing circuitry is further configured to report parameters related to mutual interferences between the resource utilization systems to the central management apparatus, wherein the parameters comprise one or more of the following: a gap between communication quality of a terminal device in the coverage overlapping region of the present resource utilization system with another resource utilization system and a threshold of the communication quality of the terminal device; the number of the terminal devices in the coverage overlapping region; and the number of the terminal devices of which communication quality is lower than a predetermined level in the coverage overlapping region (par.[0038 – 0039]).
. 

Allowable Subject Matter
Claims 1-13 and 19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Instant invention relates to techniques for resource allocation in a wireless communications system using a graph to map interference in the network. Each of the Independent claims 1 and 19 contains features which, when combined with other features in the claims, the prior art of record failed to anticipate or render obvious at the time when instant invention was made:
For example a prior art reference Macmullan et al. (US 2018/0242165 A1) discloses Embodiments assign shared spectrum resources to access points. Embodiments group the access points into coexistence groups of access points, and generate a vertex graph including vertices that each represent one of the coexistence groups, where an edge connecting a pair of vertices in the vertex graph represents an overlap between coverage contours of a pair of coexistence groups represented by the pair of vertices, and the edge is assigned a weight that is proportional to the overlap as compared to other overlaps between coverage contours of other pairs of coexistence 
While the disclosure of Macmullan teaches spectrum assignment using a graph, it does not disclose and/or render obvious each and every limitation of the claims. Thus, the claims are considered to be in condition for allowance. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Huailong et al. (WO 2009/026838 A1) “A Multicast/Unicast Admission Control Method, Device and System” “Detailed Description and Fig.1”
Ghosh et al. (US 2016/0380730 A1) “Multi-Phase Wireless Sounding” 
Kudo et al. (JP 2013081089 A) “Radio Communication System and Channel Assignment Method”
Cheng et al. (US 2013/0194984 A1) “Method and Apparatus for Handling Full-Duplex Interference”
Aizikowitz et al. (US 5,774,730) “Method and Apparatus for Improving Colorability of Contstrained Nodes in an Interference Graph Within a Computer”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571)270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411